DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32-34, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722.
In regards to claim 30:  Evans et al teaches a logic circuitry package (figure 3 circuit 170) for a component comprising a first at least one analog cell of a first type ("temperature sensing element 50"), a second at least one analog cell of a second type ("liquid conductivity sensing element 46"), an analog-digital converter (ADC) (ADC 174), an interface (A) to communicate with a logic circuit (170), and at least one logic circuit configured to: receive, via the interface, requests to perform measurements to selected ones of the at least one first and second analog cells (A1 selects 50, 46, 44 or 172); and selectively route analog signals from the selected analog cells (50, 46, 44) to the ADC (174) based on the requests.  Evans et al teaches the structure for selecting one of a plurality of different types of analog sensors to provide to the ADC onto the data bus but does not teach it being in a print apparatus.  Katada et al teaches  an ink storage unit in a printer  that includes multiple different types of sensors, an ink temperature sensor 23, a pressure 33, an external container temperature sensor 34  an ink remainder sensor 35 that measure values but does not teach the ADC that would be required. Figure 7 teaches using the values measured by the various sensors.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention have Katada et al’s ink cartridge use a circuit structure of Evans et al to measure the values from the sensors because this would have allowed the sensor values to be read.
In regards to claim 32:  both Evans et al and Katada et al teach a third type of sensor.
In regards to claim 33:  Evans et al teaches the ADC being an analog to digital converter.
In regards to claim 34:  Evans et al teaches both an ADC 174 and a DAC 176.
In regards to claim 41:  Evans et al teaches routing the analog signals from the selected sensor to the ADC.

Claims 31, 35-36, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722 as applied to claim 30 above, and further in view of Lester et al PN 9,079,414.
In regards to claims 31, 42:  Katada et al teaches plural different types of analog cells/sensors but doesn’t expressly teach the sensors being in an array.  Lester et al teaches an array of sensors.  It would have been obvious to include the sensors as an array of sensors because this would have allowed the various values to be measured over a range.
In regards to claim 35:  Both Evans et al teach the analog cells being sensors.  Lester teaches the array.
In regards to claim 36:  Lester et al teaches measuring ink level.
In regards to claim 43:  Both Evans et al and Katada et al teach different types of sensors.

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722 as applied to claim 30 above, and further in view of Mayer et al PN 2002/0116155.
In regards to claims 37-38:  Evans et al teaches using the address of the sensor for addressing the sensors but does not expressly teach a “sensor ID”.  Mayer et al teaches Para [0076] “decision element 89 first select the sensor associated with the selected CPT entry by finding the CPLT entry holding the selected CPT entry's CTRL POINT ID. The SENSOR ID value in that CPLT entry will be called the linked SENSOR ID value.”.  it would have been obvious to a person of ordinary skill in the are to identify the addressed sensor ID based on the address.
In regards to claim 39:  Evans et al teaches addressing different sensors (figure 7). Mayer teaches identifying Sensor ID based on Sensor address.
In regards to claim 40:  Evans et al teaches outputting the digital value from the ADC.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722 as applied to claim 41 above, and further in view of Boerstler et al PN 2005/0261866.
In regards to claim 44:  Evans et al and Katada et al both teach measuring temperature but does not teach the specific type of temperature sensor.  Boerstler et al teaches “For instance, a given temperature, as measured by the linear thermal diode sensor 440”.  It would have been obvious to use any standard type of sensor that measures temperature or pressure or any other known characteristics of printer ink because these are standard types of sensors.
Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722 as applied to claim 41 above, and further in view of Sestok, IV PN 10,343,423 and Anderson WO-2017/189010-A1
In regards to claims 45-46:  Evans et al teaches rouging signals from an amplifier 172 into the multiplexer 173 which in turn is routed to the ADC but does not teach routing the results of the multiplexing into an amplifier.  Sestok IV teaches routing the results of multiplexing (13) into an amplifier 16 which in turn is routed into an amplifier.  Anderson teaches chaining multiple multiplexers (1314) attaches to plural sensing elements (435) (figures 13 and figure 5).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selectively route sensor information into a first multiplexer then into a second multiplexer and into an amplifier because sensor information needs amplification as well as simplifying the design of the multiplexer allowing simpler multiplexers.

Claims 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722 as applied to claim 41 above, and further in view of Namba PN 2001/0029554.
In regards to claims 47-48:  Katada et al teaches communication between the Ink container and the liquid supply control unit 144 “FIG. 7 is a flowchart showing an embodiment of the sequence of processing (pressure control processing) for adjusting the temperature of the shape memory member 40 shown in FIG. 3, to control the pressure inside the liquid storage chamber 21. This pressure control process is carried out by means of the liquid supply control unit 144 shown in FIG. 1, in accordance with a prescribed program.”  Figure 7 shows measuring the amount of ink then using the value received.  Evans et al teaches communication between the unit 170 and the controller over a bus.  Neither teaches the bus being I2C. Namba et al teaches communication between a controller and controlled units over an I2C bus.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an I2C bus because I2C is a simple bus with only 2 wires thus reducing the total number of wires for communication.
In regards to claim 49:  Evans teaches the analog cells being sensors.
In regards to claim 50:  Evans et al teaches routing the analog signals from the selected sensor to the ADC.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al PN 4,535,285 in view of Katada et al PN 2007/0280722 and Namba PN 2001/0029554 as applied to claim 50 above, and further in view of Lester et al PN 9,079,414.
In regards to claim 51:  Katada et al teaches plural different types of analog cells/sensors but doesn’t expressly teach the sensors being in an array/at least 2.  Lester et al teaches an array of sensors.  It would have been obvious to include the sensors as an array of sensors because this would have allowed the various values to be measured over a range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO-2017189010 Anderson et al teaches a print apparatus component including plural sensors 435a,435b fed into an element manager 445a that includes a multiplexer 1315 to select between the sensing element to determine which sensing elements signals are sent to ADC 425.  Anderson et al does not teach the sensing elements being different types 
PN 4535285 Evans et al different types of analog cells (sensors) "temperature sensing element 50" "liquid conductivity sensing element 46" "pressure transducer 44" all fed into a multiplexer 173 to select which one is fed in turn to ADC 174 figure 3.
PN 6099101 Maurelli et al states various different types of sensors 14 could be used in the print head cartridge but does not teach selecting between the types of sensors
PN 2016/059578 Ishikawa teaches an ink container including two different types of sensors a pressure sensor 92a and 92b and a level sensor 88a and 88b for sensing the ink
PN 6385407 Inose teaches an ink cartridge including a sensor "The IC unit 40 may have a sensor, as required, that measures environmental parameters of the expendable product (selected from temperature, humidity, pressure, amount of light, amount of noise, speed, vibration, impacts and the like) and outputs the measurements. Such a sensor includes a temperature sensor, a humidity sensor or a pressure sensor. The sensor can be any sensor known in the art." "When these sensors are used, the IC unit 40 will have an A/D converter for converting the outputs of the sensors into digital signals and other associated circuits." Column 7 lines 4-21.
PN 2007/0280722 Katada et al teaches an ink storage unit that includes multiple different types of sensors, an ink temperature sensor 23, a pressure 33, an external container temperature sensor 34 an ink remainder sensor 35 that measure values but does not teach the ADC that would be required. Figure 7 teaches using the various sensors.
PN 20070124104 Johns et al teaches a thermal sensor global temperature register (Para [0077])
PN 5,336,998 Watts et al teaches a Crack detector sensor
PN 2005/0261866 Boerstler et al teaches temperature is measured by linear thermal diode sensor (Para [0023]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187